Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,946,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations presented in the filed application are disclosed by the claims of the referenced patent.

Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art discloses all the limitations of Claims 1 and 10, the prior art does not disclose these limitations in combination with wherein one or more inside corner(s) of each of the two pieces is/are chamfered as required by Claim 13.
Claim 14 depends from Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canaday (7,798,514).
Consider Claim 1, Canaday discloses a snowboard comprising a rockered tip (3), a rockered tail (4), and one cambered section (12 or 21) between the rockered tip and the rockered tail, wherein a contact length (21) of the snowboard is less than or equal to 65% of the length of the snowboard (Fig. 7).
Consider Claim 2, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a contact length (21)of the snowboard is equal to or less than half the length of the snowboard Fig. 7).
Consider Claim 3, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a peak of the cambered section (21) is aligned with a horizontal midline of the snowboard.
Consider Claim 4, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a peak of the cambered section (12) is aft of a horizontal midline of the snowboard.
Consider Claim 5, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a ratio of the effective edge (11, 21, 12) to the contact length (21) is at least 1.1 (Fig. 7).
Consider Claim 6, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a ratio of the effective edge (11, 21, 12) to the contact length (21) is between 1.1 and 1.6 (Fig. 7).
Consider Claim 7, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a ratio of the overall length to the effective edge (11, 21, 12) of the snowboard is between 1.30 and 1.60.
Consider Claim 8, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein the rockered tail (Fig. 16) begins at or forward of the first rear binding inserts (76).
Consider Claim 15, Canaday, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein each of the two pieces comprises a notch (7, 20, 21) in a back edge of the piece.
Consider Claim 16, Canaday, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein each of the two pieces comprises a notch (7, 20, 21) substantially at a mid-section of a back edge of the piece.
Consider Claim 18, Canaday discloses a method of making a snowboard, comprising: forming a snowboard comprising a rockered tip (3), a rockered tail (4), and a cambered section (12 or 21) between the rockered tip and the rockered tail, wherein a contact length of the snowboard is less than or equal to 65% of the length of the snowboard (Fig. 7).
Consider Claim 19, Canaday discloses all the features of the claimed invention, as described above, and further discloses wherein a contact length (21) of the snowboard is equal to or less than half the length of the snowboard (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canaday (7,798,514) in view of Ferris (D346,194).
Consider Claim 9, Canaday discloses all the features of the claimed invention, as described above, but does not disclose wherein the rockered tail is a dual recurved tail.
Ferris discloses a dual recurved tail (See Figs. 2, 4 and 6).
It would have been an obvious matter of design choice to modify Canaday by further comprising a dual recurve tail as disclosed by Ferris as it appears as though the snow board would work equally as well with the tail profile disclosed by Canaday as with the tail profile disclosed by Ferris. 
Consider Claim 17. The snowboard of claim 10, wherein the rockered tail is a dual recurved tail.
Claim(s) 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canaday (7,798,514) in view of Reipler (2008/0185814).
Consider Claim 10, Canaday discloses all the features of the claimed invention, as described above, but does not disclose wherein the snowboard is separated into two pieces along a longitudinal centerline to form a splitboard.
Reipler discloses wherein the snowboard is separated into two pieces (5, 6) along a longitudinal centerline (2) to form a splitboard
It would have been an obvious matter of design choice to modify Canaday by further providing wherein the snowboard is separated into two pieces along a longitudinal centerline to form a splitboard in order to aid in hill climbing as disclosed by Reipler.
Consider Claim 11, Canaday, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein each of the two pieces comprises a substantially rounded tip, a substantially rounded tail (18) or both.
Consider Claim 12, Canaday, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a bi-lobed tip, a bi-lobed tail (18) or both.
Consider Claim 20, Canaday discloses all the features of the claimed invention, as described above, but does not disclose further comprising separating the snowboard into two pieces along a longitudinal centerline to form a splitboard.
Reipler discloses further comprising separating the snowboard into two pieces (5, 6) along a longitudinal centerline (2) to form a splitboard.
It would have been an obvious matter of design choice to modify Canaday by further providing wherein the snowboard is separated into two pieces along a longitudinal centerline to form a splitboard in order to aid in hill climbing as disclosed by Reipler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618